Title: From Alexander Hamilton to Benjamin Lincoln, 19 January 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentJanuary 19th: 1790.
Sir
I am favored with your letter of the 16th. of last month; which I would have replied to sooner if my time had not been engrossed of late in preparing business for the consideration of the Legislature.
The case of Mr. Jefferies (as stated by himself) appears a hard one; but I take the Construction of the law to include the Articles you mention; and there is no authority in any of the Executive Officers to dispense with it.
I am Sir,   with sentiments of esteem   Your obedt. Humble servt.
Benjn. Lincoln Esqr.Collector of the Customs for the ports of Boston and CharlestonMassachusets.
